Exhibit99.3 AuthenTec, Inc. Unaudited Pro Forma Condensed Combined Financial Statements On September 3, 2010, AuthenTec, Inc. (the “Company”) entered into an Agreement and Plan of Merger (the “Merger Agreement”) by and among the Company, AU Merger, Inc., a wholly owned subsidiary of the Company (“Sub”), UPEK, Inc. (“UPEK”) and Sofinnova Capital IV FCPR, as the Stockholders Representative, pursuant to which Sub was merged with and into UPEK with UPEK surviving as a wholly-owned subsidiary of the Company (the “Merger”). On September 7, 2010 pursuant to the Merger Agreement, we acquired all of the outstanding shares of capital stock of UPEK in exchange for 5,956,540 shares of our common stock and a non-interest bearing promissory note in the principal amount of $21,557,559 (the “Note”).Contingent upon vote by our shareholders, the Note may be alternatively settled by issuing 7,984,281 shares of our common stock. Settlement of the Note in shares is solely based on approval by our shareholders and neither we nor the Note holders have the ability torequire settlement in shares. The maturity date (the “Maturity Date”) of the Note is the earlier of (x) as soon as commercially practicable but in any event no later than three business days after the special meeting of our stockholders held to approve the settlement of the Note into an additional 7,984,281 shares of our common stock (the “Note Satisfaction Shares”) and (y) March 1, 2011 (subject to a 60-day extension upon the occurrence certain events).If our stockholders do not approve the issuance of the Note Satisfaction Shares at the special meeting, then the Note is satisfied by payment of $21,557,559 in cash (the Note Satisfaction Shares at a stated price of $2.70 per share). The completed Agreement and Plan of Merger is attached to the current report on Form 8-K filed by the Company on September 7, 2010 as exhibit 2.1 and is incorporated herein by reference. On February 26, 2010, AuthenTec, Inc. acquired SafeNet, Inc.’s Embedded Security Solutions Division in a cash and stock transaction. Under terms of the acquisition of SafeNet’s Embedded Security Solutions Division (“the Acquisition”), AuthenTec paid $8.5 million in cash and issued 1.2 million shares (valued at $2.8 million at the closing) of its common stock.The transaction also calls for an earn-out of up to $2.5 million in cash based on the attainment of certain revenue goals for the remainder of 2010. The completed Asset Purchase Agreement is contained in the 8-K filed by AuthenTec on February 26, 2010 as exhibit 2.1 and is incorporated herein by reference. The accompanying unaudited pro forma condensed combined financial statements as of and for the six months ended July 2, 2010 and for the fiscal year ended January 1, 2010 are based on the historical financial statements of AuthenTec, SafeNet’s Embedded Security Solutions Division and UPEK after giving effect to the mergers. The unaudited pro forma condensed combined balance sheet combine AuthenTec’s balance sheet as of July 2, 2010 and UPEK’s balance sheet as of June 30, 2010, and gives effect to the UPEK acquisition as if it occurred on July 2, 2010. AuthenTec's historicalbalance sheet at July 2, 2010 includes theeffect for the acquisition of SafeNet’s Embedded Security Solutions Division that occurred on February 26, 2010. The unaudited pro-forma condensed combined statements of operations are presented as if the acquisitions had taken place on January 3, 2009. The historical financial information has been adjusted to give effect to matters that are (i) directly attributable to these acquisitions, (ii) factually supportable, and (iii) with respect to the statement of operations, expected to have a continuing impact on the operating results of the combined company. The unaudited pro-forma condensed combined statement of operations for the six months ended July 2, 2010 combines AuthenTec’s historical consolidated statement of operations for the six months ended July 2, 2010 with SafeNet’s Embedded Security Solutions’ Division historical consolidated statement of operations for the period from January 1, 2010 to February 28, 2010, and UPEK’s historical consolidated statement of operations for the six months ended June 30, 2010.The unaudited pro-forma condensed combined statement of operations for the fiscal year ended January 1, 2010 combines AuthenTec’s historical consolidated statement of operations for their fiscal year ended January 1, 2010 with SafeNet’s Embedded Security Solutions’ Division historical consolidated statement of operations for the year ended December 31, 2009 and UPEK’s historical consolidated statement of operations for the year ended December 31, 2009. 1 The acquisitions of SafeNet, Inc.’s Embedded Security Solutions Division and UPEK, Inc. are accounted for as a purchase of the aforementioned companies by AuthenTec, in accordance with Accounting Standards Codification (ASC) 805, Business Combinations. Accordingly, any goodwill arising from the acquisitions has been determined as the excess of the acquisitions cost over the net of the amounts assigned to acquired assets and liabilities. In the unaudited pro forma condensed combined balance sheets, AuthenTec’s cost to acquire SafeNet’s Embedded Security Solutions Division and UPEK has been allocated to the assets acquired and liabilities assumed based upon AuthenTec’s preliminary estimate of their respective fair values as of the dates of the acquisitions. A portion of the UPEK purchase price will be recorded as litigation dismissal expense in AuthenTec’s statement of operations for the three months ended October 1, 2010 related to the dismissal of patent lawsuit associated claims by both parties as a result of the merger. As of this filing date the only element of the SafeNet Embedded Security Solutions Division purchase price allocation subject to change relates to the final working capital adjustment.The final purchase price allocation for UPEK is dependent upon the completion of the valuations UPEK’s net assets acquired and liabilities assumed. AuthenTec expects to finalize the purchase price allocations for both acquisitions in the near future. The final purchase price allocation and its effect on results of operations may differ significantly from the pro forma amounts included in this section, although these amounts represent management’s best estimates as of the date of this document The unaudited pro forma condensed combined financial statements have been prepared for illustrative purposes only and are not necessarily indicative of the financial position or results of operations in future periods or that actually would have been realized had AuthenTec, SafeNet’s Embedded Security Solutions Division and UPEK been a combined company during the periods presented. The unaudited pro forma condensed combined financial statements, including the notes thereto, should be read in conjunction with AuthenTec’s historical consolidated financial statements included in its Quarterly Report on Form 10-Q for the quarter ended July 2, 2010, filed with the Securities and Exchange Commission on August 11, 2010 and the Annual Report on Form 10-K for the year ended January 1, 2010, filed with the Securities and Exchange Commission on March 17, 2010 as well as SafeNet’s Embedded Security Solutions Division’s historical consolidated financial statements included in the Form 8-K/A, filed with Securities and Exchange Commission on May 12, 2010 and UPEK’s historical consolidated financial statements included in this Form 8-K/A. 2 AuthenTec, Inc. Unaudited Pro Forma Condensed Combined Balance Sheet (In thousands) Historical Pro Forma Adjustments AuthenTec UPEK UPEK Combined As of July 2, As of June 30, 2010 As of June 30, 2010 As of July 2, (Note 1) (Note 3) Assets Current assets: Cash and cash equivalents $ $ $ - $ Short-term investments - - Accounts receivable, net - Inventory A Deferred cost of revenue - ) B - Prepaid expenses and other current assets Total current assets ) Long-term investments - - Property and equipment, net - Goodwill )
